Curia, per

Johnston, Ch.
Upon a review of the circuit ..decree, it appears free from error, except upon a point connected with the fourth ground of appeal, which was not brought to the view of the Chancellor. Certainly the sum paid by the plaintiff for the re-purchase of the two slaves, Leith and Leah, was not paid upon the mortgage debt, and should not be credited thereon. But the slaves themselves should be exempted from the .mortgage lien. The mortgage, as all mortgages of personalty do, vested the title in the mortr gagee, subject merely to an equity to redeem. When, therefore, Dr. Pressly re-conveyed to the plaintiff, he transferred to him all the title that he had, not only by virtue of his purchase from the sheriff, but under the mortgage itself. The re-conveyance operated as a release of the mortgage pro tanto.
It is ordered that the defendant be enjoined from enforcing .the mortgage against Leith and Leah. In other respects the circuit decree is affirmed, and it is ordered that the plaintiff pay the costs.
Johnson and Dunkin, Ch., concurred.